Broadfoot, J.
The plaintiff contends that numerous errors were committed by the trial court during the progress of the trial. It is contended, among other things, that the trial *610judge made improper remarks to counsel and witnesses, that he unduly cross-examined witnesses, and that he gave erroneous and untimely instructions to the jury, all of which were prejudicial to the plaintiff.
We have carefully checked the record herein and have found that substantial error was committed during the trial. Such error could well have prejudiced the jury against the plaintiff and there is an indication that it was so prejudiced by finding no damages for discomfort, pain and suffering by the plaintiff caused by the injuries he received in the accident. This finding was made despite the fact that there was un-contradicted testimony, medical and otherwise, that the plaintiff was in the hospital for ten days following the accident, and that he was confined to his home for an additional twenty-four days upon the orders of his physician. There was also undisputed testimony that his doctor prescribed opiates and other medicine to relieve his pain. Therefore, under our discretionary powers, pursuant to sec. 251.09, Stats., we remand the case for a new trial upon all issues.
By the Court. — Judgment reversed. Cause remanded for a new trial.